Citation Nr: 1444091	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-13 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

This appeal arises before the Board of Veterans' Appeals (Board) from a July 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut which, in part, granted service connection for PTSD at a 50 percent disability rating from March 29, 2010, assigned a temporary total disability rating for the Veteran's PTSD due to hospitalization of a service-connected disability effective June 1, 2010, and assigned a 50 percent rating effective August 1, 2010.

A September 2010 rating decision continued the Veteran's initial 50 percent disability rating of 50 percent for service-connected PTSD.  

In a June 2012 rating decision, the RO in Boston, Massachusetts assigned a temporary total disability rating for the Veteran's PTSD due to hospitalization of a service-connected disability effective March 13, 2012, and assigned a 50 percent rating effective May 1, 2012.

Because the 100 percent rating assigned to the Veteran's service-connected PTSD is the maximum rating available for this disability, a higher rating claim for PTSD for the time periods between June 1, 2000, and July 31, 2010, and from March 13, 2012 and April 30, 2012, are no longer on appeal.

In December 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

The Veteran filed a claim for a TDIU in January 2014 and this claim has yet to be adjudicated.  However, the Board also notes that at his December 2011 hearing, the Veteran testified that he last worked the month before but quit his job as a truck driver for a supermarket as he was "just getting too stressed out and I can't do it anymore".  Accordingly, the Veteran's testimony indicates that a claim for TDIU had been previously raised by the record and is before the Board.  Accordingly, this issue is addressed in the Remand that follows the Order section of this decision.

As addressed in the decision below, the Board is granting an initial rating of 70 percent for the Veteran's PTSD, but remanding the issue of entitlement to a TDIU for additional development.  The Board is also remanding the issue of entitlement to an initial rating in excess of 70 percent as the record does not contain adequate information to determine whether the Veteran is entitled to an initial rating higher than 70 percent.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issues of entitlement to an initial rating in excess of 70 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The impairment from the Veteran's PTSD more closely approximates deficiencies in most areas rather than reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claim to grant an initial rating of 70 percent for PTSD and the remanding of the issue of entitlement to an initial rating higher than 70 percent, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2013).

In this case, the RO granted service connection for PTSD and assigned an initial 50 percent disability evaluation under Diagnostic Code 9411.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012). 

Factual Background and Analysis

In March 2010, the Veteran was admitted to a 2 day inpatient PTSD evaluation.  On examination, he denied delusions, hallucinations and suicidal or homicidal ideation.  His mood was anxious and depressed with a constricted affect.  He reported recurrent thoughts, flashbacks, emotional and psychological reactivity to cues, avoidant behavior, hypervigilance and exaggerated startle responses.  A GAF score of 40 was assigned.

The Veteran underwent a VA examination in April 2010.  He was currently living with his mother as he was in the process of divorcing his wife of 30+ years.  He worked part time as a truck driver.  He had received outpatient counseling treatment since 2009.  He presented with a number of significant symptoms and mood disturbance.  Most prominent was his experience of frequent and intense episodes of anger.  He described low frustration and low stress tolerance.  He was coping with his anger by isolating himself from others.  He also had significant episodes of anxiety and frequent panic attacks.  He had episodes of dysphoria manifested by feelings of sadness, anhedonia, decreased libido and social withdrawal.  He also had intrusive thoughts, flashback experiences, hyperactivity to war-related stimuli, hypervigilance and sleep disturbances with nightmares.  The Veteran had a good relationship with his mother, his 2 adult children and his 2 siblings.  He also recently developed a romantic relationship with a woman and had another very close friend.  On examination, there were no signs or symptoms of psychosis.  His mood was somber and intense with no current homicidal or suicidal ideations.  Affects were mildly underregulated and limited to the negative range.  No significant cognitive impairments were noted.  There was no evidence of behavioral or impulse dyscontrol.  He had a low stress tolerance and a low frustration tolerance.  Primary coping methods included social withdrawal and substance abuse.  A GAF score of 60 was assigned which was higher than a previous GAF score of 40 which is a rating usually reserved for psychotic-level functioning which the Veteran clearly did not show.

In an April 2010 letter from the Springfield Vet Center, a Licensed Marriage Family Therapist (LMFT) opined that the Veteran had been severely and negatively impacted by his combat experiences in Vietnam and that as a result, his ability to function occupationally and socially continued to be impaired.  A GAF of 40 was assigned.

A December 2010 VA psychiatry note reflected a GAF score of 43.  

An October 2011 VA psychiatry note reflected a GAF score of 45.  

An April 2012 Group Treatment Summary Note indicated that the Veteran had long term problems with high anxiety, intrusive combat memories, hypervigilance, difficulty being in public settings, anger, fear of intimacy, social isolation and depression.  The Group Leader also indicated that the Veteran "had been unable to work due to his symptoms since November 2011".  A GAF score of 38 was assigned.

In a December 2013 correspondence from the Springfield Vet Center, a social worker determined that the Veteran's PTSD had produced occupational and social impairment with deficiencies in most areas including, work, social relationships, thinking and mood.

After assessing the totality of the evidence, and taking into consideration the additional impairment from this disability as reflected by the history reported, subjective reports, and clinical findings the Board finds that the Veteran's symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas.  Overall, the Veteran has had a history of feelings of sadness, anhedonia, decreased libido, social withdrawal, intrusive thoughts, flashback experiences, hyperactivity to war-related stimuli, hypervigilance and sleep disturbances with nightmares.

The Veteran has had GAF scores ranging from 38 to 60.  These GAF scores ranging between 41-50 are largely consistent with the assignment of a 70 percent disability rating.  

Additionally, in the December 2013 correspondence, a social worker specifically indicated that the Veteran's symptoms had caused "occupational and social impairment with deficiencies in most areas including, work, social relationships, thinking and mood" which corresponds squarely with the schedular requirements for the assignment of a 70 percent disability rating.  

Accordingly, this evidence and the evidence currently of record can be read as showing deficiencies in most of the areas listed under the criteria for a 70 percent rating.  As a result, an initial rating of 70 percent is granted. 

Regarding an evaluation in excess of 70 percent, the Board reiterates that it is remanding this issue as the record does not currently contain adequate information to determine whether the Veteran is entitled to an initial rating higher than 70 percent as the private, VA treatment records and VA examinations currently of record show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name. 

The Board notes that the Veteran was assigned a GAF scores of 38 and 40 which reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school].  However, VA treatment reports also noted that the Veteran had no current homicidal or suicidal thoughts or intentions, no auditory or visual hallucinations and he was oriented to person, place and time while his concentration and memory seemed intact.  Additionally, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  Accordingly, in this case, the overall evidence currently of record does not yet reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation.  

The Board acknowledges that the results of the VA examinations and the symptoms described in the mental health treatment notes do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability rating for PTSD.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there are deficiencies in most areas is sufficient to warrant a 70 percent disability rating, even though all the specific symptoms listed for a 70 percent rating are not manifested.

Thus, for all the foregoing reasons, the Board finds that an initial 70 percent rating for PTSD is warranted.


ORDER

Entitlement to an initial rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for an initial rating in excess of 70 percent for PTSD, and entitlement to a TDIU.

Regarding his PTSD claim, the Veteran's last VA examination for his PTSD disability took place in April 2010.  Subsequent treatment reports have indicated a possible worsening of this disability since the April 2010 examination.  Specifically, an April 2012 Group Treatment Summary Note indicated that the Veteran had long term problems with high anxiety, intrusive combat memories, hypervigilance, difficulty being in public settings, anger, fear of intimacy, social isolation and depression.  The Group Leader also indicated that the Veteran "had been unable to work due to his symptoms since November 2011".

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In this connection, the Board believes that a medical examination assessing the current severity of the Veteran's PTSD disability is necessary to adequately decide this claim. 

Regarding the Veteran's claim for a TDIU, as noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to TDIU should be adjudicated by the RO in light of the Court's decision in Rice.

Additionally, the Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disability or disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, on remand, the originating agency will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected PTSD disability has on his ability to obtain and maintain employment.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected PTSD.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's PTSD on his social and occupational functioning.  Further, the examiner should determine whether it is at least as likely as not that the Veteran's service-connected PTSD disability is sufficiently severe, by itself, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.  

The examiner should provide the rationale for all opinions expressed.  

3.  Thereafter, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


